Citation Nr: 1756113	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ankle condition.

2. Entitlement to service connection for right knee patellofemoral syndrome.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for sinusitis.

5. Entitlement to an initial compensable rating for residuals of fracture of left index finger.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to December 2003 and from February 2007 to November 2007.  

The claims come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA Regional Office (RO).  

The Veteran was provided with a travel Board hearing in February 2017.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and virtual VA paperless claims processing systems.

The issues of entitlement to service connection for right knee patellofemoral syndrome, sleep apnea, and sinusitis and entitlement to an initial compensable rating for residuals of fracture of left index finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left ankle disability.
CONCLUSION OF LAW

The criteria for service connection for a left ankle disability are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a July 2009 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Veteran has been provided with a VA examination that addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran claims that he suffers from a left ankle condition resulting from an injury he had while in service.

The Veteran's service treatment records show that he was treated for left ankle pain after a 12 mile road march in February 2001.  An assessment of overuse syndrome was provided at the time.  In October 2003, the Veteran was provided treatment for a left ankle sprain.  The Veteran sustained the injury when he stepped in a hole while running.  He was diagnosed with left ankle sprain, grade 1.  Upon separation from service in November 2003, the Veteran's medical examination showed "Normal" results for "Feet," and "Lower extremities."  In a Navy Reserve medical examination from December 2006, the Veteran was found to have "Normal" findings for "Feet," and "Lower extremities."  In an October 2007 post-deployment health assessment, the Veteran checked "Yes Now" for "Swollen, stiff or painful joints."

The Veteran's post-service treatment records include a VA Ankle examination from June 2013.  At the VA examination, the Veteran reported that he sprained his ankle multiple times in service, and now it just hurts.  The VA examiner noted that the Veteran had a left ankle sprain, resolved.  The examiner added that the Veteran had a normal left ankle exam and did not provide a nexus opinion as no left ankle condition was found.

Analysis

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of a left ankle disability at any time during the pendency of this appeal.  

The Veteran claims that he suffers from a chronic left ankle condition that was caused by service, but while he is competent to report on symptoms, he lacks the medical expertise to diagnose the condition or provide an opinion as to its cause.  See 38 C.F.R. § 3.159(a) (2017).  Except in circumstances not applicable here, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).

The Board finds the June 2013 VA examination to be highly probative because the examiner considered the Veteran's history, lay statements, and provided a thorough physical examination.  As the examiner found that the Veteran currently does not suffer from the claimed disorder, the weight of the evidence is against finding a current left ankle disability.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle condition is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for service connection for right knee patellofemoral syndrome, sleep apnea, and sinusitis and entitlement to an initial compensable rating for residuals of fracture of left index finger.

The Veteran served in Operation Enduring Iraqi Freedom from January 2003 to August 2003 with an MOS as a chemical operations specialist.

Regarding the Veteran's claim for entitlement to service connection for right knee patellofemoral syndrome, the Veteran was provided with a VA examination in January 2010.  The VA examiner opined that the Veteran's current chronic knee condition is not related to service.  Although the Veteran was diagnosed with right patellofemoral syndrome while in service in June 2007, the examiner noted that there is no evidence of a chronic condition prior to 2009 in his post-service treatment records.  At the February 2017 Board hearing, the Veteran testified that he has had symptoms of right knee patellofemoral syndrome since his time in service.  The Board finds that as the Veteran's lay statements regarding a continuity of symptomatology were not a part of the Veteran's claims file until after the January 2010 VA examination, the case must be remanded for an addendum medical opinion to consider these statements.

In regards to the Veteran's claim for service connection for sleep apnea, the record indicates that he was diagnosed with mild obstructive sleep apnea in May 2006.  At the February 2017 Board hearing, the Veteran claimed that he was exposed to chemicals from burn pits when he served in Iraq.  The Veteran contends that this exposure to chemicals in addition to the frequent sandstorms in the area caused his sleep apnea.  Thus, the Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his diagnosed sleep apnea.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. At 83.  As the Veteran has raised the argument that his sleep apnea is linked to his exposure to chemicals and sandstorms while in Iraq, and as the record evidence contains VA medical records that indicate a diagnosis of sleep apnea, the Board finds that a VA medical examination is needed in order to address these contentions.  

The Veteran also claims that he suffers from sinusitis as a result of his service.  The Veteran's entrance examination in February 2000 indicates "Normal" results for "Sinuses."  In a March 2000 vision examination, the Veteran checked "Yes" for "Sinus problems."  Additionally, in a post-deployment questionnaire from October 2003, the Veteran indicated that he had been a patient in a hospital for sinuses, and he had surgery when he was 11 years old.  In the Veteran's November 2003 separation examination, "Normal" results were found for "Sinuses," but a note indicated he had a diagnosis of allergic rhinitis.  The Veteran was provided a VA examination to determine the nature and etiology of his sinus conditions in June 2013.  The VA examiner provided a diagnosis of allergic rhinitis, but did not provide a nexus opinion.  She noted that it is apparent that the Veteran had some type of sinus surgery when a child.  The particular surgery or reason for the surgery is unknown.  The examiner noted that at this time, the state of his sinus and any allergic disease prior to service is unknown, therefore she is unable to determine if any of his current disease is due to or aggravated by service.  At the hearing, the Veteran similarly contended that his exposure to chemicals in addition to the frequent sandstorms in the area caused his disorder.  The Board finds that an addendum medical opinion is required prior to making a decision on this claim.

The Veteran also claims that he should be given a compensable rating for his service-connected residuals of fracture of left index finger.  At the February 2017 Board hearing, the Veteran claimed that his left index finger disability has worsened since he filed his notice of disagreement in September 2010.  He claimed that he has more pain now than he did before.  The Veteran was last afforded a VA examination for his left index finger condition in October 2010, more than seven years ago.  Based on the Veteran's assertions that his left index finger disability has worsened and the fact that the last VA examination regarding this disability was more than seven years ago, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected residuals of fracture of left index finger.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the January 2010 VA Joints examination for an addendum opinion (or another appropriate examiner if unavailable).  A copy of this remand must be made available for review by the examiner.  If the examiner feels an in-person or video telehealth examination is necessary, another examination should be scheduled.  The examiner should address the following:

a) For the diagnosed right knee patellofemoral syndrome, is it at least as likely as not (50 percent or greater possibility) that the disability manifested during, or as a result of, military service?

In formulating an opinion, the examiner should consider and discuss the Veteran's lay assertions.  Specifically, the examiner must consider testimony from the Veteran that he has been having symptoms of right knee patellofemoral syndrome since service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed sleep apnea.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a) Does the Veteran have sleep apnea?  If not, please explain why, with citation to supporting clinical evidence.

b) If the Veteran is found to have a current diagnosis for sleep apnea, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to service?

The examiner should specifically consider and discuss the Veteran's MOS as a chemical operations specialist and his claim that exposure to chemicals from burn pits when he served in Iraq and sandstorms caused his sleep apnea.  The examiner should address whether this type of exposure caused any respiratory damage that has resulted in, or contributed in any way to his sleep apnea, given his medical history, family history, presence or absence of other risk factors, etc.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
3. Return the claims file to the examiner who conducted the June 2013 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx examination for an addendum opinion (or another appropriate examiner if unavailable).  A copy of this remand must be made available for review by the examiner.  If the examiner feels an in-person or video telehealth examination is necessary, another examination should be scheduled.  The examiner should address the following:

a) Is it clear and unmistakable that the Veteran entered service with pre-existing sinusitis or rhinitis?  

i) If YES, is it clear and unmistakable that the Veteran's pre-existing sinusitis or rhinitis WERE NOT aggravated beyond the natural progress of the disorder during his service?

ii) If the Veteran's sinusitis or rhinitis DID NOT clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current sinusitis or rhinitis is etiologically related to symptomatology noted in service? 

The examiner should specifically consider and discuss the Veteran's MOS as a chemical operations specialist and his claim that exposure to chemicals from burn pits when he served in Iraq and sandstorms caused or aggravated his sinusitis or rhinitis.  The examiner should address whether this type of exposure caused any damage that has resulted in, or contributed in any way to his sinusitis or rhinitis, given his medical history, family history, presence or absence of other risk factors, etc.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Schedule the Veteran for an appropriate VA examination to assess the current severity of residuals of fracture of left index finger.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner must test the range of motion of fingers of BOTH hands.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for all fingers in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


